Citation Nr: 1750712	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-14 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including as secondary to service-connected Reiter's syndrome and/or service-connected gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for diabetes mellitus, type II, including as secondary to sleep apnea and/or service-connected vitamin D deficiency associated with Reiter's disease.


REPRESENTATION

Veteran represented by:	Allen W. Gumpenberger


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to November 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

An August 2012 videoconference hearing was held before the undersigned Acting Veterans Law Judge (VLJ) of the Board.  A transcript of that hearing is of record.  

This matter was before the Board in July 2014 and January 2016.  The issues are back before the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, yet another remand is required to ensure compliance with the Board's previous remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Also, where VA provides the veteran with an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must support its conclusion with an analysis).  

The Board finds that a brief discussion of the etiological opinions rendered thus far would be helpful for future consideration of the Veteran's claims.  

The Veteran claims entitlement to service connection for obstructive sleep apnea and diabetes mellitus, type II, on multiple theories of entitlement.  

Sleep Apnea

The Veteran claims service connection on direct and secondary theories.  In a September 2015 appellate brief, it was averred that poor sleep and high blood pressure during active service were indications of the onset of sleep apnea during service.  He also contends that sleep apnea is secondarily related to service-connected GERD or Reiter's syndrome, or medications taken to treat these service-connected disorders.  

VA afforded the Veteran an examination for this claim in August 2014.  After indicating a review of the Veteran's claims file, as well as conducting an in-person examination, the examiner opined that it was not as least as likely as not that the Veteran's sleep apnea was directly incurred in or otherwise related to his active military service, including an April 1975 rhinoseptoplasty procedure and/or his high blood pressure during service.  As rationale, the examiner explained that obstructive sleep apnea was a congenital anomaly that affected the tracheolaryngeal area as well as the central aspect of the brain.  The examiner noted this condition did not occur in the military.  Regarding the rhinoseptoplasty, the examiner asserted that the septum may create snoring problems, but snoring has nothing to do with obstructive sleep apnea and would not cause that condition.  

Moving to the Veteran's claim for service connection for sleep apnea on a secondary theory of entitlement, the examiner found that it was not at least as likely as not that the Veteran's sleep apnea was secondarily related to any already service-connected disabilities, including Reiter's syndrome or GERD.  In addition to repeating the congenital anomaly aspect of his direct theory rationale, the examiner noted that there was no medical literature confirming a cause and effect etiology of Reiter's syndrome or GERD with obstructive sleep apnea.  The examiner did acknowledge that studies did "show associations, but no cause."  The examiner concluded that Reiter's syndrome and GERD did not cause obstructive sleep apnea.  Prompted to comment on medical articles submitted by the Veteran, the examiner stated that, while the articles supported some association between the Veteran's service-connected disabilities and sleep apnea, the articles did not support any cause and effect etiology other than a congenital anomaly.  

In a February 2015 addendum opinion, the same examiner who provided the August 2015 opinion addressed the Veteran's claim that his high blood pressure readings during his active service were associated with the onset of underlying sleep apnea.  The examiner explained that this was a ludicrous assertion because hypertension (high blood pressure) does not cause sleep apnea.  The examiner reiterated that sleep apnea was a tracheolaryngeal congenital abnormality which also involved the central brain.  The examiner again noted that there were marginal articles in medical literature that associate sleep apnea with hypertension, but there is no causal link.   

In January 2016, the Board found August 2014 and February 2015 opinions are not sufficient to decide the claim of entitlement to service connection for sleep apnea.  The August 2014 and February 2015 opinions addressed the Veteran's arguments that his sleep apnea was directly related to his active service.  However, while providing an opinion that addressed whether the Veteran's service-connected Reiter's syndrome or GERD could have caused the Veteran's sleep apnea, the examiner never addressed whether those conditions could have aggravated sleep apnea.  The examiner also failed to address whether the Veteran's medications for his Reiter's syndrome or GERD could have caused or aggravated his sleep apnea.  

VA provided an addendum opinion in March 2016.  The examiner opined that it was less likely than not that sleep apnea had onset during the Veteran's active service or was caused by active service.  The examiner explained that poor sleep and high blood pressure during the Veteran's active duty service were not indicators of sleep apnea.  The Veteran was diagnosed with obstructive sleep apnea in 2009, 22 years after his military service.  Next, the examiner opined that it was less likely than not that sleep apnea was worsened by the service-connected Reiter's syndrome or GERD.  Acid reflux and reactive arthritis have no effect on the Veterans' congenital anomaly that affects the tracheolaryngeal area as well as the central aspect of the brain, noted the examiner.  She explained that no medical research confirmed that those conditions play a role in sleep apnea.  In answer to the directive asking for an opinion as to whether sleep apnea was caused by medications taken for service-connected Reiter's syndrome or GERD, the examiner opined that sleep apnea was less likely than not caused by "his Reiter's syndrome."  However, she noted that no known medications are known to cause a congenital anomaly that affects the tracheolaryngeal area to be occluded.  She explained that risk factors for apnea are excess weight, a large neck circumference, a narrow airway, being a male, family history, and smoking.  However, for the directive asking whether it was at least as likely as not that medications taken for service-connected Reiter's syndrome or GERD aggravated the Veteran's sleep apnea, the examiner merely explained that it was common with a patient with apnea to also have GERD, but one condition was not aggravated by the other.  Both conditions could cause a patient to awaken in the night, but they were two separate conditions.  

As with the August 2014 and February 2015 opinions, the March 2016 addendum opinion is inadequate.  The Board is not satisfied with the opinions pertaining to whether sleep apnea was caused or aggravated by the medications taken for service-connected Reiter's syndrome and GERD.  Specifically, the examiner provided no aggravation opinion, and her rationale for her answer in response to that question discussed whether GERD could aggravate sleep apnea, not whether medications taken for GERD and Reiter's syndrome aggravated sleep apnea.  On remand, a limited opinion should be obtained that addresses this question, as the other theories of entitlement have been addressed.  

Diabetes Mellitus, type II

The Veteran claims that diabetes mellitus, type II, had onset as a result of his military service or, in the alternative, that it is secondarily related to service-connected vitamin D deficiency, or obesity that was caused by vitamin D deficiency.  The Veteran also claims that diabetes mellitus, type II, is secondarily related to sleep apnea, but only if sleep apnea is or becomes service-connected.  


The Board is satisfied with the opinions rendered on prior remand.  However, as the Veteran has claimed that diabetes mellitus, type II, is secondarily related to sleep apnea, these two claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, adjudication of this claim would be premature prior to adjudication of the claim of entitlement to service connection for sleep apnea.  

Further, in a statement received in April 2016, the Veteran contended that the standard, high fat and carbohydrate diet on his service submarine more than likely either caused or contributed to his eventual diagnosis of diabetes mellitus, type II.  As this claim is being remanded, an opinion should be sought that addresses this theory of entitlement.  

Last, in January 2017, VA received a series of private opinions.  In a January 2017 statement from Dr. RPL, the doctor reported that the Veteran had been his patient since 2001.  He had provided treatment for the Veteran's Vitamin D deficiency, osteoporosis, and diabetes mellitus, type II.  In his opinion, the Veteran's Vitamin D deficiency and type II diabetes may be related to his military, either directly or secondarily.  In another January 2017 letter from MMF, DO, the doctor opined that the Veteran's diabetes mellitus, type II, and sleep apnea syndrome may have been provoked by his active military service.  Last is a letter from Dr. AK, who noted that the Veteran had been seen at his office since August 2016 for his diagnosed obstructive sleep apnea.  After reviewing the Veteran's medical history, Dr. AK opined that his sleep apnea may have either caused or aggravated his diabetes mellitus, type II.  These opinion are not supported by any accompanying rationale, and absent further clarification from these opining medical providers, the Board is unable to assign probative weight to the opinions.  The Veteran should be provided an opportunity to obtain outstanding relevant private treatment records in support of his claim on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify relevant medical records by name, address and dates of treatment.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Arrange for a qualified medical professional to review the claims folder, to include a copy of this Remand, and provide an addendum opinion that fully addresses the questions below.  If the examiner is unavailable, the file should be referred to another similarly qualified medical professional. The examiner must note on the examination report that review of the electronic record was accomplished.

(a)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was caused by the medications taken for his service-connected Reiter's syndrome or GERD.

(b)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea has been aggravated by the medications taken for his service-connected Reiter's syndrome or GERD.

(c)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus is related to a high fat and high carbohydrate diet consumed while he was stationed aboard a submarine during his active service.  

3.  Thereafter, readjudicate the claims on appeal in light of all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




